JOURNAL ENTRY AND OPINION *Page 3 
{¶ 1} On October 1, 2007, the relator, Mardy Reeves, commenced this procedendo action against the respondent, the Cuyahoga County Common Pleas Court, to compel the court to rule on his application for DNA testing in the underlying case, State v. Reeves, Cuyahoga County Common Pleas Court Case No. CR-320891. He maintains that he filed the application in early January 2007, and that the court has not ruled on it.
 {¶ 2} On October 22, 2007, the respondent moved for summary judgment on the grounds of mootness. Attached to the dispositive motion was a copy of a certified journal entry, file-stamped October 22, 2007, in the underlying case, denying Reeves' application for testing. This journal entry establishes that Reeves has received his requested relief, a ruling on his application, and that this procedendo action is moot. Reeves never filed a response to the motion for summary judgment.
 {¶ 3} Accordingly, the court grants the respondent's motion for summary judgment and denies the writ. Costs assessed against respondent. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B). *Page 4 
  SEAN C. GALLAGHER, J., and ANTHONY O. CALABRESE, JR., J., CONCUR *Page 1